Title: To Thomas Jefferson from Theodorus Bailey and Philip Van Cortlandt, 3 May 1802
From: Bailey, Theodorus,Cortlandt, Philip Van
To: Jefferson, Thomas


            Sir,Capitol, 3d. May 1802.
            We take the liberty to recommend the following Gentlemen as suitable persons to be appointed Commissioners of Bankruptcy in and for the District of New york, pursuant to the 14. Section of the late act amending the Judicial System of the United States—vizt. Pierre C. Van Wyck, of the City of New york, and Samuel Hawkins and James Tallmadge Junior, of Poughkeepsie in the County of Dutchess.—All these Gentlemen are in the practice of the Law as Attornies and Counsellors—and we do not hesitate to vouch for the soundness of their morals and republican principles.
            We have the honor to be, Sir, with great consideration and respect, your most Obedt. Servants,
            Theodorus BaileyPh. V. Cortlandt
          